        Case 3:20-cv-00024-BSM Document 14 Filed 04/27/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

MELISSA MOODY CROSS                                                        PLAINTIFF

v.                          CASE NO. 3:20-CV-00024 BSM

KATRINA CROSS, et al.                                                   DEFENDANTS


                                         ORDER

       Melissa Cross’s letter [Doc. No. 13] is construed as a motion for reconsideration.

After careful consideration, the motion is denied.

       IT IS SO ORDERED this 27th day of April, 2020.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
